TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00296-CR




                              Lance William Tisdale, Appellant

                                               v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
           NO. 002194, HONORABLE JON N. WISSER, JUDGE PRESIDING



PER CURIAM

               Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed on Appellant’s Motion

Filed: August 9, 2001

Do Not Publish